Citation Nr: 1112594	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1949 until April 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran testified at a formal hearing over which a Decision Review Officer presided while at the RO.  A transcript of that hearing has been associated with the claims file.  

The Veteran was scheduled for a Travel Board hearing before a Veterans' Law Judge with respect to his claims in January 2011, for which the he failed to appear. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied entitlement to service connection for a left knee disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  In an August 2003 rating decision, the RO denied entitlement to service connection for a right knee disorder.  The Veteran did not perfect an appeal of that decision.

4.  Evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right knee disorder, and raises a reasonable possibility of substantiating the claim.

5.  The preponderance of the evidence does not show that the Veteran's current left knee disorder is etiologically related to his military service.

6.  The preponderance of the evidence does not show that the Veteran's current right knee disorder is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The August 2003 RO decision which denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the August 2003 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The August 2003 RO decision which denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

4.  Subsequent to the August 2003 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in April 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the April 2008 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records.  Although the record indicates that the Veteran receives Social Security Administration (SSA) benefits, those records need not be obtained as the Veteran has not indicated that the SSA records are relevant to his knee claims.  As such, the Veteran is not prejudiced by the failure to obtain these records.  He was provided an appropriate VA medical examination for his left knee disorder.  There is no indication of any additional, relevant records that the RO failed to obtain.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; and (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicates" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no duty on the part of VA to provide a medical examination with respect to the right knee claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and his current disorder, if shown.  The veteran has not done so, and no evidence thus supportive has otherwise been obtained.  As will be described in greater detail below, here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the claimed right knee disorder is related to the in-service injury or otherwise related to the Veteran's military service.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for right knee and left knee disorders and that the evidence is otherwise sufficient to award service connection for these disabilities.

The RO does appear to have reopened the Veteran's claims for service connection, as reflected in the October 2008 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claims, the RO denied the Veteran's claims for entitlement to service connection for right knee and left knee disorders in an August 2003 rating decision.  In denying the claims, the RO noted the Veteran's service treatment records showed he injured his left leg in October 1952.  The RO highlighted that a previous in-service diagnosis of ruptured left knee meniscus was found to be in error and that he was diagnosed with a left gastrocnemius strain in March 1953.  The RO also noted that the service treatment records were negative for reports of right knee pain or a right knee injury.  The RO determined that there was no objective medical evidence that the Veteran's reported bilateral knee pain was incurred in or aggravated by his military service.  At the time of the August 2003 rating decision, the evidence of record included the Veteran's available service treatment records, which documented an October 1952 left knee injury, a March 1953 impression of ruptured medical meniscus of the left knee, and a subsequent March 1953 revised diagnosis of left gastrocnemius strain.  The claims file also included February 2003 to June 2003 VA treatment records, which showed a diagnosis of degenerative joint disease of the knees.

The Veteran filed his application to reopen the previously denied claims in March 2008.  He reported that he injured his knees while performing routine duties during his military service.

In support of his application, the Veteran submitted a March 2008 private orthopedic evaluation, which shows that his left knee was clinically assessed.  He reported having bilateral knee pain, with his left knee hurting for a longer period of time versus his right knee.  Following a clinical examination, the Veteran was diagnosed with left knee medial compartment arthritis.

The Veteran submitted a May 2008 statement from his wife.  She essentially reported that the Veteran injured his "knee (knees)" in the spring of 1953.  His wife stated that although the Veteran refused surgical treatment at that time, he underwent therapy on both knees.  She further stated that over the past fifty-five years the Veteran has used over the counter medications to treat his pain and that his had fallen on many occasions due to his knees buckling.

The Veteran underwent a VA joints examination in October 2008 to assess his claimed left knee disorder.  The Veteran reported that he injured both of his knees in October 1952 during his military service.  Following a clinical examination, the Veteran was diagnosed with osteoarthritis of the left knee.  After a review of the claims file and all available medical evidence, the examiner essentially opined that the left knee osteoarthritis is less likely as not caused by or a result of a traumatic, left gastrocnemius strain.  

In May 2009, the Veteran testified during the formal RO hearing.  He described in detail that he injured both of his knees during his military service when he bent over to complete work on a floor grate and someone slipped and fell on his back.  The Veteran essentially stated that he continued to have knee symptomatology following the incident, although he was unable to initially afford treatment for his symptoms following his separation from active duty.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for right knee and left knee disorders.  The new evidence, in part, consists of the October 2008 VA opinion and the Veteran and his wife's competent lay statements as to a continuity of bilateral knee symptomatology following his separation from active duty.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran's current bilateral knee disorders are related to an in-service injury, evidence which was not of record at the time of the August 2003 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, reopening the Veteran's claims of service connection for right knee and left knee disorders is in order.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

Turning to the merits of the claims, the Veteran has claimed that his current right and left knee disorders are related to his military service.  He initially filed his claims for service connection for these disabilities in April 2003.  He asserted that while on active duty he incurred injuries to both knees while he was kneeling on the ground and someone fell onto his back.  According to the Veteran, he has experienced bilateral knee pain ever since this in-service incident.

The Veteran's service treatment records were reviewed and document a left knee injury; these records are negative for reports of right knee symptomatology or a right knee injury.  A March 1953 service treatment record shows that the Veteran injured his left leg in October 1952; the Veteran was welding in a kneeling position when another man fell across his left leg.  During an initial assessment in March 1953, the Veteran reported having difficulty walking, recurrent swelling, buckling, and clicking of his left knee ever since his injury.  The associated clinical examination revealed that the findings were negative, except for the subjective aspects.  The examiner noted that the history was strongly suggestive of a tear of the medial meniscus, but that there were no signs of this during the examination.  An associated X-ray was negative.  The initial impression was ruptured medial meniscus.  The Veteran was admitted to a naval hospital and surgery was recommended.  His left knee was further assess that same day, at which time the clinical examination revealed a small left varicocele on the left leg, and intact cruciate and collateral ligaments; discomfort was noted on flexion of the left knee against resistance.  An additional March 1953 service treatment record, completed the following day, shows that the Veteran's previous diagnosis was determined to be in error; instead, he was diagnosed with a left gastrocnemius muscular strain, traumatic.  The examiner explained that from the history and physical findings, the it was felt that the Veteran had a strain of the gastrocnemius muscle on the left at its origin in the femur.  The Veteran was then started on physical therapy.  An April 1953 treatment record shows that the Veteran reached maximum benefit from his hospitalization, that he was discharged to duty, and that he was fit for the same.  A subsequent April 1953 separation report of medical examination shows that the physical examination of the Veteran's lower extremities was generally normal.

The Veteran's VA medical treatment records document treatment for his bilateral knee symptomatology.  February 2003 treatment records document the first reports of knee pain following the Veteran's separation from active duty; he reported having knee pain ever since an in-service accident caused cartilage damage.  An April 2003 treatment record shows that the Veteran was later diagnosed with degenerative joint disease (DJD) of the knee.  

As noted above, the Veteran submitted the March 2008 private orthopedic evaluation report in support of his claims.  At the time of the evaluation, the Veteran reported having bilateral knee pain, with the onset of his left knee pain prior to his right knee pain.  He essentially reported that his left knee had bothered him on and off for approximately fifty-five years.  A radiographic examination revealed that both knees basically had bone on bone in the medial compartment.  The impression was left knee medial compartment arthritis.

Associated with the claims file is a May 2008 statement from the Veteran's wife, in which she described his knee symptomatology.  As described above, his wife reported that he injured his "knee (knees)" in 1953 and that he underwent therapy for both knees.  She essentially stated that he has experienced knee pain for the past fifty-years.  

Throughout the pendency of the appeal, the Veteran has submitted several statements with respect to his claim.  Of particular note is a June 2008 statement, wherein the Veteran reported that his only source of income was from Social Security Administration (SSA) benefits and help from his family.

In October 2008, the Veteran underwent a VA joints examination to assess his claimed left knee disorder.  The associated examination report reflects that the claims file was reviewed in conjunction with the examination.  The Veteran described his in-service knee injury, reporting that at the time of the incident he felt both knees "pop" and he was unable to straighten up.  He reported that his condition had progressively worsened since its onset.  Following the clinical examination, the Veteran was diagnosed with osteoarthritis of the left knee.  The VA examiner opined that the left knee condition was less likely as not caused by or the result of the traumatic, left gastrocnemius strain.  He explained that after a careful review of the claims file and all available medical evidence, the Veteran has severe osteoarthritis of the left knee.  The examiner highlighted that the final in-service diagnosis in 1953 was a muscle injury with no recorded left knee joint injury.   

The Veteran further reiterated his belief that his current knee disorders warrant service connection during the May 2009 formal RO hearing.  He testified that he injured both knees in-service when someone fell onto his back while he was kneeling on the ground.  According to the Veteran, both knees "popped" and he was unable to straighten his legs.  He stated that his condition got worse and he eventually sought treatment.  The Veteran testified that the in-service doctors recommended that he undergo surgery for his knee but that he refused; he asserted that his knee diagnosis was then changed.  Essentially, he reported that he has experienced bilateral knee symptomatology ever since his in-service injury. 



Analysis- Left Knee Disorder

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a left knee disorder.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from degenerative joint disease of the left knee.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current disorder is related to his military service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran essentially maintains that his current left knee arthritis is related to an October 1952 in-service left knee injury.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records confirm the occurrence of the in-service left knee injury, with a March 1953 diagnosis of left gastrocnemius strain.  As such, the Veteran's account of the in-service left knee injury is considered competent.  

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  

Here, the Board finds that the Veteran's account of having a left injury, at least of an acute and transitory nature, at the time of the in-service incident is credible.  As noted above, the March 1953 service treatment record confirms that he was diagnosed with a left gastrocnemius strain after another person fell onto his left leg.  While the service treatment records confirm the occurrence of a single left gastrocnemius strain injury, the fact remains that there is no evidence that the Veteran suffered a chronic injury or disability as a result of the in-service incident.  

Additionally, the Board has also given consideration to the May 2008 statement from the Veteran's wife that was submitted in support of his claim.  The Board finds her to be competent to report her observations as to the Veteran's symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  To the extent that his wife reports that the Veteran injured and was treated for left knee symptomatology in service, at least in an acute and transitory nature, the Board finds his wife's statements to be credible, as her account is supported by the Veteran's service treatment records.  

The Board finds that the April 1953 separation report of medical examination, which was completed during the month of separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The April 1953 separation report of medical examination is entirely negative for any symptoms associated with a left knee disorder and reflects that the clinical examination of the Veteran's lower extremities was normal.  The Board finds that the April 1953 separation report weighs heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service reports of left knee pain and diagnosed left gastrocnemius strain were acute and transitory, as the subsequent April 1953 separation report of medical examination shows no clinical findings of a left knee disorder at the time of discharge.

As noted above, the Veteran has also made statements to the effect that his original in-service left knee diagnosis was changed because he refused to undergo surgery.  He essentially testified that he was only diagnosed with a left knee gastrocnemius strain so that he could be discharged from active duty.  However, there is no documented evidence of record which supports the Veteran's statements to this effect.  Indeed, the service treatment records show that the original March 1953 diagnosis of ruptured medial meniscus of the left knee was revised to reflect a diagnosis of left gastrocnemius tear following additional clinical testing of the Veteran's left knee and review of radiographic testing showing no left knee pathology.  Thus, the Veteran's statements in this regard are not credible.  Moreover, the Court has held that hearsay medical evidence, as transmitted by a lay person, is not adequate because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1977).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Moreover, the medical evidence does not show a diagnosis of arthritis affecting the left knee until February 2003, some fifty years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Here, the Board finds highly probative the October 2008 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner determined that the Veteran's current left knee arthritis is less likely as not caused by or a result of his in-service left gastrocnemius strain.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current left knee arthritis to an in-service injury or to his military service.  Thus, there is no basis to grant service connection for a left knee disorder in this instance.

Analysis- Right Knee Disorder

With respect to the claimed right knee disorder, the Board similarly finds that the preponderance of the evidence weighs against the claim for service connection.  Here, the Veteran essentially maintains that he also incurred a right knee injury at the time of the October 1952 in-service incident, during which someone fell onto his back.  According to the Veteran, he was unable to straighten his right leg immediately after the incident and he has experienced right knee pain ever since.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing a dry scalp.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As noted above, lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan, 451 F.3d at 1335.  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  Although the Veteran is competent to report that he has experienced right knee pain ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his right knee disorder began in service and that he experienced a continuity of symptomatology to be credible.  The Board finds that while the Veteran's report that he experienced right knee pain while in service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the Veteran essentially reported that he was treated for both knees in service following the October 1952 incident.  The service treatment records reflect that the Veteran was treated for and diagnosed with a left knee muscular strain; however, these records, as well as the subsequent service treatment records, do not include his reports of any knee conditions, to include right knee pain.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his right knee disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Here, the Board points out that the Veteran himself reported that his only source income was from his SSA benefits and his family, which further suggests that his statements were solely made in connection with his claim for monetary benefits.  Moreover, he has given inconsistent statements as to the onset of his right knee pain.  While he has reported that his experienced right knee pain immediately following the October 1952 injury, the March 2008 orthopedic evaluation report documents his report that his right knee pain began subsequent to the onset of his left knee pain.  Thus, the Board does not find the Veteran's statements as to the in-service onset of his right knee disorder to be credible.

The Board has also considered the May 2008 statement from the Veteran's wife in support of his right knee claim.  Again the Board finds her to be competent to report her observations as to the Veteran's symptomatology.  However, the Board finds that her statement is not credible evidence that the Veteran suffered an in-service right knee injury.  The Board points out that the statement itself has internal inconsistencies as to whether the Veteran injured only one or both knees during his military service, as his wife reported that the Veteran injured his "knee (knees)."  

Moreover, she reported that he was treated for both knees while in service, which is contradicted by the Veteran's service treatment records described above.  Finally, the Board notes that the Veteran's wife also has a financial interest in whether the Veteran is awarded VA benefits.   In determining credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

A review of the evidence of record reveals that there is no competent medical evidence of record relating the Veteran's current right knee condition to his period of active service.  There are no reports of right knee pain post-service until February 2003, some fifty years after his separation.  The March 2008 private orthopedic examination shows the first objective evidence of a right knee disorder.  Thus, there is no evidence of continuity of symptomatology to suggest that he has a chronic right knee disorder related to his period of active service.  Due to the fifty year period of time between separation and medical evidence of a right knee condition, the Board concludes that service connection is not warranted for the Veteran's right knee disorder under either a presumptive or direct basis.

Moreover, the evidence is void of any medical opinions that relate the Veteran's current right condition to an in-service injury or otherwise to his military service.  The only contentions that his right knee condition is related to his period of active service come from the Veteran's own assertions.  While the Board is sympathetic to the Veteran's own statements and believes that he is competent to report his current symptomatology and his military experiences, he does not have the requisite special medical knowledge necessary to render an opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's right knee disorder to his service.  See Pond v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498.  In view of these circumstances, a VA examination is not necessary to obtain a medical opinion as the etiology of the Veteran's current right knee condition as the evidence does not raise a possibility of substantiating his claim of an in-service condition.

Conclusion

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran and his wife's statements that he has left and right knee disorders related to an in-service injury.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau¸492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, arthritis of the knee is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran and his wife do not have the medical expertise to diagnose the Veteran with this disorder, nor do they have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran and his wife's lay assertions as to the etiology of his left and right knee disorders are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claims, for the Board to conclude that the Veteran has left knee and right knee disorders that were incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claims for service connection must be denied.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed left and right knee disorders are related to service, the preponderance of the evidence is against these service connection claims.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disorder is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


